PER CURIAM
The court finds that there is error prejudicial to the plaintiff in error apparent upon the face of the record in the following, to-wit:
I. Permitting the witness, Dr. Park L. Myers, called on behalf of the plaintiff below, to testify as an expert regarding the claimant’s disease and whether it originated from, or was aggravated or accelerated by, the injury, basing his opinion upon the history of the case obtained by him from the claimant, who was not his patient.
2. That the verdict' and judgment are manifestly against the weight of the evidence.
For the prejudicial errors above stated the judgment is reversed and the cause remanded for a new trial.
Williams, Lloyd and Richards, JJ, concur.